                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  DARIUS HEIMER GITTENS,
                                                                   Civil Action
                 Plaintiff,                                 No. 19-13450 (RBK) (MJS)

          v.
                                                           MEMORANDUM OPINION
  WILLIE J. BONDS, et al.,                                      & ORDER

                 Defendants.

        Before the Court is Plaintiff’s third motion for reconsideration. (ECF No. 38.) On

November 24, 2020, (ECF No. 37.), the Court denied Plaintiff’s second motion for reconsideration,

(ECF No. 35.). On October 26, 2020, the Court denied Plaintiff’s first motion for reconsideration,

(ECF Nos. 31, 33.), which had sought reconsideration of the Court’s October 5, 2020, decision,

(ECF No. 30.), which denied Plaintiff’s motions for sanctions and entry of default, (ECF Nos. 25,

29.).

        For substantially the same reasons set forth in the Court’s earlier Opinions, (ECF Nos. 30,

33, 37), the Court will deny Plaintiff’s third motion for reconsideration. This Order does not

address Plaintiff’s motion for reconsideration of Judge Schneider’s decision, or any of Judge

Schneider’s subsequent rulings related to that decision. (ECF No. 36.) Accordingly,

        IT IS on this 24th day of May 2021,

        ORDERED that Plaintiff’s third motion for reconsideration, as to Judge Kugler’s

decisions, (ECF No. 38), is DENIED; and it is further

        ORDERED that the Clerk of the Court shall send a copy of this Memorandum Opinion

and Order to Plaintiff by regular U.S. mail.



                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge
